DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered. 

Response to Amendments and Arguments
Applicant filed an After-Final argument on 05/03/2022. The examiner responded the argument in an advisory action mailed on 05/10/2022. Applicant filed an RCE on 05/10/2022. 

The examiner contacted applicant’s representative John L. Rogitz (Reg. 33,549). The examiner explained that independent claim 1 recites limitations using alternative language: “based on at least one or more …. or ….”, the cited references only need teach ONE alternative to meet the claimed scope. For example, the secondary reference to Xiong (US PG Pub. 2020/0043481) teaches selecting a translation target language based on user’s facial features or geolocations (Xiong, [0040], “In some embodiments, the determination of the target language is performed by the server of the communication session, after the client device A collects the facial features and geolocation information and sends the collected information to the server.”) 

The examiner suggested further clarifying the claimed invention by clearly defining a translation target language (claimed “the second language”) being selected (or identified) using a neural network-based face recognition as described in the specification (page 17) and in a drawing (figure 5). Mr. Rogitz accepted examiner’s suggestion and sent a proposed amendment. After a further discussion, Mr. Rogitz authorized the examiner to enter the proposed amendment by an examiner’s amendment. The rejections under 35 U.S.C. §103 has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. John Rogitz (Reg. 33,549) on 05/16/2022 

Please replace all prior versions, and listing of claims in the application with the listing of claims below:

 1.	(currently amended)	An assembly, comprising:
at least one processor programmed to access instructions executable by the processor to:
receive at least audio in a first audio video (AV) content, the audio being in a first language;
for at least a first recipient device, provide a second language version of the audio for play on at least one speaker of the first recipient device while video of the AV content is presented on a display device different from the first recipient device, wherein the instructions are executable to translate the audio into the second language based at least in part on information output by at least one neural network executing of at least one input image.

2.	(original)	The assembly of Claim 1, wherein the at least one processor is implemented in the display device, and the instructions are executable to translate the audio into the second language and send the audio in the second language to the first recipient device.

3.	(canceled).

4.	(previously presented)	The assembly of Claim 1, wherein the second language is identified by at least one neural network.

5.	(cancelled) 

6.	(original)	The assembly of Claim 1, wherein the at least one processor is implemented in the display device, and the instructions are executable to access the audio in the second language from an advanced television systems committee (ATSC) data stream.

7.	(original)	The assembly of Claim 1, wherein the at least one processor is implemented in the display device, and the instructions are executable to, for at least a second recipient device, provide a third language version of the audio for play on at least one speaker of the second recipient device while video of the AV content is presented on the display device, the display device being different from the first and second recipient devices.

8.	(original)	The assembly of Claim 1, wherein the at least one processor is implemented in the first recipient device, and the instructions are executable to receive the audio in the first language and translate the audio to the second language as the video is presented on the display device.

9-12 (canceled).
 
13.	(currently amended)	A system comprising:
at least a first display device configured to present video in an audio video (AV) stream and to present audio in the AV stream in a first language;
at least one processor configured to access the audio in at least a second language;
at least a first recipient device configured to play the audio in the second language while the display device presents the video; and
wherein the at least one processor is configured with instructions to face recognition executed by at least one neural network. 

14.	(previously presented)	The system of Claim 13, wherein the at least one processor is implemented in the display device, and the display device is configured to send the audio in the second language to the first recipient device and send the audio in a third language to a second recipient device.

15.	(previously presented)	The system of Claim 13, wherein the at least one processor is configured with instructions to translate the audio from the first language to the second language.

16.	(previously presented)	The system of Claim 13, wherein the at least one processor is configured with instructions to access the audio in the second language from an advanced television systems committee (ATSC) data stream.

17, 18.	(canceled).

19.	(previously presented)	The system of Claim 13, wherein the at least one processor comprises at least a first processor in the first recipient device configured to access the audio in second language and at least a second processor in a second recipient device configured to access the audio in a third language.

20.	(original)	The system of Claim 19, wherein the first and second processors are configured with instructions to translate the audio from the first language to a different language.
Allowable Subject Matter
Claims 1-2, 4, 6-8, 13-16 and 19-20 are allowed. 

The following is an examiner’s statement of reasons for allowance:

The claimed invention defined by independent claim 1 or claim 13 includes features of displaying video on a display device (e.g., a TV) and presenting audio to a user user’s device (claimed “a first recipient device”) in a second language translated from a first language of a A/V file. 

Claim 1 recites: “wherein the instructions are executable to translate the audio into the second language based at least in part on information output by at least one neural network executing face recognition of at least one input image.” 

Claim 13 recites: “wherein the at least one processor is configured with instructions to identify the second language at least in part based on face recognition executed by at least one neural network.”

Zhang et al. (US PG Pub. 2015/0363389) discloses displaying video on a TV set and also sending a translated audio stream to a user’s mobile device (Fig. 1 or Fig. 2). Zhang discloses selecting language based on user’s language setting ([0036], [0043]). Zhang does not discloses selecting / identifying a language based on face recognition. 
Xiong et al. (US PG Pub. 2020/0043481) discloses translating a voice communication between multiple users from a source language to a target language (Abstract, Fig. 2B). Xiong discloses determining a user’s target language based on facial features of a current user and geolocation of the current user ([0057], [0061-0062]). Xiong does not disclose using a neural network-based technique to identify / select a language based on facial features. 

When considering all limitations recited in each of independent as a whole, prior art of record, either alone or in combination, does not teach or suggest above underlined limitations.  Therefore, prior art of record fails to anticipate or render obvious the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659